Citation Nr: 1742417	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  16-52 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for interstitial lung disease, claimed as bilateral asbestosis and pleural disease with pleural calcification, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to December 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current interstitial lung disease is related to his military service, to include asbestos exposure.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, interstitial lung disease was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Shedden is met.  An October 2011 letter opinion from Dr. A.J.S. includes diagnoses of bilateral asbestosis and bilateral asbestos-related pleural disease with pleural calcification.  A July 2015 VA examiner clarified the Veteran's asbestosis is an interstitial lung disease, and that the pleural calcifications are a sign of and included in the diagnosis of asbestosis, and do not constitute a separate pathology.

The second Shedden element is also met.  The Veteran's service personnel records indicate that he served as a pipe fitter during his active duty service, including service aboard the U.S.S. George K. MacKenzie.  The Veteran contends his work as a pipe fitter included removing and replacing asbestos pipe insulation, valve packing, valve discs, seats, and changing out various pipe systems, and that the ship was old and full of asbestos in the failing systems.  See October 2016 Veteran statement (submitted with October 2016 VA Form 9).  A July 1953 Commendatory Mast indicates the Veteran served in the damage control organization of the U.S.S. George K. MacKenzie during a tour of Korean duty.  The VA War Related Illness & Injury Study Center has indicated that Navy veterans who served on ships whose keels were laid before 1983, Navy veterans who worked below deck before the early 1990s, and pipe fitters who worked in any of the services before the mid-1990s may have had exposure to asbestos.  See VA War Related Illness & Injury Study Center Office of Public Health, Exposure to Asbestos, http://www.warrelatedillness.va.gov (last updated August 2013).  Therefore, the Board finds that it is conceivable that the Veteran was exposed to asbestos during the course of performing his duties, and accordingly, the Board concedes exposure to asbestos during service.

As to the third element under Shedden, the Veteran contends that his asbestos exposure in service caused his current interstitial lung disease.  See, e.g., October 2016 VA Form 9 and Veteran statement.  The Board finds the evidence of record is in relative equipoise.

In an October 2011 letter, Dr. A.J.S. indicated he had interviewed and examined the Veteran.  He noted the Veteran's reported significant exposures to asbestos during his active duty service.  He also summarized the Veteran's occupational history, working in the plumbing business from 1945 to 2009.  Dr. A.J.S. stated the Veteran's earlier years were working as a plumber, that the Veteran stated he was regularly exposed to asbestos products over the years, and that neither his military or civilian employers provided respiratory protection.  Dr. A.J.S. opined that the Veteran's bilateral asbestosis and bilateral asbestos-related pleural disease with pleural calcification are causally related to the Veteran's workplace exposures to asbestos.

In July 2015, the Veteran was afforded a VA examination.  The VA examiner noted the onset of the Veteran's asbestosis was around 1999 or 2000, and the Veteran reported it began with shortness of breath and has gotten worse.  The VA examiner indicated he had reviewed the evidentiary record, and noted the summary of the Veteran's in-service and post-service asbestos exposures in the October 2011 letter from Dr. A.J.S.  The July 2015 VA examiner opined it is less likely than not the Veteran's current asbestosis and pleural calcification was incurred in or caused by his military service because although his three years as a pipe fitter certainly represented an occupational exposure to asbestos, it simply did not outweigh his over 60 year history of asbestos exposure after leaving the service.  The VA examiner stated the work history recorded by Dr. A.J.S. clearly indicated that for the vast duration of the Veteran's civilian life he had been exposed to asbestos.  The VA examiner concluded, "It is far more reasonable to believe that the decades of asbestos exposure reported by the claimant himself after leaving the [service] is the likely etiology for the development of his asbestosis and pleural calcification rather than the few years he was in the Navy."

In a March 2016 letter, Dr. J.H. stated the Veteran was his patient of more than 20 years.  He noted the duration of the Veteran's active duty service was spent as a pipe fitter involving the handling and installing of asbestos-containing pipes and valves, insulation, and valve parts.  Dr. J.H. opined that the Veteran's imaging results together with his extended asbestos exposure over four years in the Navy rendered the diagnosis of asbestos related pulmonary disease with greater than 75 percent certainty.

In the March 2016 notice of disagreement, the Veteran clarified that he had slight asbestos handling for about one year prior to service, but throughout his active duty service he physically handled and worked with asbestos and full exposure as a pipe fitter all over the ship.  The Veteran stated his in-service exposure would equate to about 75 percent of getting asbestosis on that ship.  The Veteran stated that after service he went to college, then into the plumbing trade as a purchasing agent, watching the handling and storage of asbestos-containing pipes, but not physically working with it.

In the October 2016 VA Form 9, the Veteran contended that 55 to 75 percent of his asbestos exposure came from his in-service work, with the balance of this exposure from his post-service work.  In an accompanying statement, the Veteran indicated that after his active duty service he worked one year as a plumbing helper with modern plumbing, and then his other jobs involved buying plumbing supplies, driving, estimations, consultations, and computer work, with only some exposure to dust from materials during inventory placements of products.  

The Board finds the October 2011 letter from Dr. A.J.S. and the March 2016 letter from Dr. J.H. are supportive of the Veteran's claim.  The opinion from Dr. A.J.S. is based upon his interview and examination of the Veteran, and the opinion from Dr. J.H. is based upon treating the Veteran for 20 years.  Although the July 2015 VA examiner's opinion weighs against the claim, this opinion was based entirely on a reported extensive history of asbestos exposure following the Veteran's active duty service.  The Board affords the July 2015 VA examiner's opinion probative value, but notes the Veteran's statements clarifying the extent of his asbestos exposures through his post-service jobs.  The Veteran is competent to describe the duties he performed during his post-service employment, and the Board finds no reason to question the credibility of the Veteran's contentions.  Further, the Board finds the two positive opinions of record are sufficient to place the evidence in equipoise, as they indicate the Veteran's current interstitial lung disease is related to a combination of his asbestos exposures.

As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the reasonable doubt, and finds there is medical evidence of record establishing a link between the Veteran's asbestos exposure in service and his current interstitial lung disease.  Accordingly, the Board finds that a grant of service connection is warranted for interstitial lung disease. 


ORDER

Entitlement to service connection for interstitial lung disease is granted.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


